                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


SHANON NARODA WASHINGTON,                                *

        Plaintiff,                                       *
v.                                                                     Case No.: GJH-18-3810
                                                         *
SGT. BRIAN CARTER,1 et al.,
                                                         *
        Defendants.
                                                         *
*       *        *        *        *        *        *        *        *        *        *       *        *

                                       MEMORANDUM OPINION

        Plaintiff Shanon Naroda Washington brought this pro se civil action pursuant to 42

U.S.C. § 1983 challenging his placement on administrative segregation. ECF No. 1. Pending

before the Court is Defendant Sergeant Brian Carter’s Motion to Dismiss or, in the Alternative,

for Summary Judgment. ECF No. 12. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2016).

For the following reasons, Defendant’s Motion is granted.

I.      BACKGROUND2

        Plaintiff is currently incarcerated at Roxbury Correctional Institution (“RCI”) in

Hagerstown, Maryland. ECF No. 1 ¶ 3. Defendants Carter and Reel3 are correctional officers

assigned to RCI. Id. ¶¶ 4, 5. On June 15, 2018 at 7:00 a.m., Defendant Reel noticed that Paul

Hines, an inmate in the cell next to Plaintiff’s, had a black eye and swollen jaw. ECF No. 12-2 at

5.4 Hines then informed Defendant Carter that he was assaulted by Plaintiff. Id. at 3. At


1
  The Clerk shall amend the docket to reflect Defendant Carter’s full name.
2
  Because this motion is construed as a motion for summary judgment, the facts are either undisputed or viewed in
the light most favorable to Plaintiff as the non-moving party.
3
  Defendant Reel has not yet been served. The Complaint will be dismissed without prejudice, so this deficiency
need not be rectified at this stage.
4
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                         1
approximately 7:45 on the morning of June 14 or 15, 2018,5 Defendant Reel approached

Plaintiff’s cell and ordered him to pack his belongings. ECF No. 1 ¶ 6. Defendant Reel told

Plaintiff that he was moving to administrative segregation because he had physically assaulted

Hines. Id.

        At his adjustment hearing on August 1, 2018, Plaintiff was found not guilty of the assault.

ECF No. 12-2 at 16. Nonetheless, he remained on administrative segregation until August 22,

2018. Id. at 19. While on administrative segregation, Plaintiff lost his sanitation job. Id. at 4.

       On August 15, 2018, Plaintiff filed a request for an Administrative Remedy Procedure

(“ARP”) asking for a thorough investigation regarding Defendants Reel and Carter’s conduct

toward him. Id. at 21. Plaintiff stated that in 2017, Defendant Carter fired him from a job in

ground maintenance, and on July 15, 2018, Defendant Reel issued him a “ticket”, supported by

Defendant Carter’s statements, charging Plaintiff with misconduct. Id. He also stated that on a

separate occasion, Defendant Reel asked unnamed prisoners if they could beat him up. Id. The

ARP was dismissed for procedural reasons because it contained multiple unrelated issues. Id.

Plaintiff was given an opportunity to resubmit the ARP by August 30, 2018 by presenting one

issue or a reasonable number of closely related issues, including the names of witnesses and

copies of any reports. Id.

       Plaintiff resubmitted his ARP request on August 24, 2018; he alleged that he remained

under administrative segregation despite the hearing officer’s decision that he was not guilty of

assaulting Hines. Id. at 22–23. He also claimed that he suffered cruel and unusual punishment

due to Reel and Carter’s use of “a fabricated, false statement with intentions to knowingly

display a reckless disregard for the truthfulness of the matter”, in violation of his Eight and


5
 Plaintiff states that Reel approached him on June 15, 2018, ECF No. 1 ¶ 6, but the Notice of Assignment to
Administrative Segregation appears to have been served on Plaintiff on June 14, 2018. ECF No. 12-2 at 2.

                                                        2
Fourteenth Amendment rights. Id. at 23. The ARP was investigated by Lieutenant Rupp, who

interviewed Hines and Defendants Carter and Reel. Id. at 24. He concluded that Defendants

Carter and Reel did not falsify documents and acted in good faith to protect another inmate. Id. at

23. The ARP was dismissed on September 19, 2018. Id. at 22.

      On October 18, 2018, Plaintiff appealed the dismissal. Id. at 28. The appeal was dismissed

on November 28, 2018 because Plaintiff had not provided “any additional evidence to

substantiate [his] claim that staff had [him] placed on Administrative Segregation as ‘inflicting

punishment.’” Id. at 29. There are no records that indicate Plaintiff filed any grievance or further

pursued his allegations with the Inmate Grievance Office (“IGO”). ECF No. 12-4 ¶ 2. In his

unverified opposition response, Washington does not state affirmatively that he filed with the

IGO; instead, he states that:

          [r]eceiving no response from IGO amounts to exhaustion of remedies. No
          response from IGO is provided. Likewise, no independent investigation was
          made on the merits. It is noted that the IGO forms have the IGO address 200
          Subbrook Station on them, and the new address is 6776 Reisterstown Road
          and the Plaintiff mailing a grievance appeal to the address affixed to the
          forms, (without the Division establishing the new address, or having a
          forward address) is not the fault of plaintiff.

ECF No. 16 ¶ 24.

II.    STANDARD OF REVIEW

       The purpose of a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is to test the

sufficiency of the plaintiff’s complaint. See Edwards v. Goldsboro, 178 F.3d 231, 243 (4th Cir.

1999). The Supreme Court articulated the proper framework for analysis:

         Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain
         statement of the claim showing that the pleader is entitled to relief,” in order to
         “give the defendant fair notice of what the . . . claim is and the grounds upon
         which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957) (abrogated on other
         grounds). While a complaint attacked by a Rule 12(b)(6) motion to dismiss
         does not need detailed factual allegations, ibid.; Sanjuan v. American Board of

                                                  3
         Psychiatry and Neurology, Inc., 40 F.3d 247, 251 (7th Cir. 1994), a plaintiff’s
         obligation to provide the “grounds” of his “entitle[ment] to relief” requires
         more than labels and conclusions, and a formulaic recitation of the elements of
         a cause of action will not do, see Papasan v. Allain, 478 U.S. 265, 286 (1986)
         (on a motion to dismiss, courts “are not bound to accept as true a legal
         conclusion couched as a factual allegation”). Factual allegations must be
         enough to raise a right to relief above the speculative level, see 5 C. Wright &
         A. Miller, Federal Practice and Procedure § 1216, pp. 235–236 (3d ed. 2004)
         (hereinafter Wright & Miller) (“[T]he pleading must contain something more .
         . . than . . . a statement of facts that merely creates a suspicion [of] a legally
         cognizable right of action”), on the assumption that all the allegations in the
         complaint are true (even if doubtful in fact), see, e.g., Swierkiewicz v. Sorema
         N.A., 534 U.S. 506, 508 n.1 (2002); Neitzke v. Williams, 490 U.S. 319,
         327(1989) (“Rule 12(b)(6) does not countenance . . . dismissals based on a
         judge’s disbelief of a complaint's factual allegations”); Scheuer v. Rhodes, 416
         U.S. 232, 236 (1974) (a well-pleaded complaint may proceed even if it appears
         “that a recovery is very remote and unlikely”).

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnotes omitted).

       This standard does not require a defendant to establish “beyond doubt” that a plaintiff can

prove no set of facts in support of his claim which would entitle him to relief. Id. at 561. Once a

claim has been stated adequately, it may be supported by showing any set of facts consistent with

the allegations in the complaint. Id. at 562. The court need not, however, accept unsupported

legal allegations, see Revene v. Charles Cty Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), legal

conclusions couched as factual allegations, see Papasan v. Allain, 478 U.S. 265, 286 (1986), or

conclusory factual allegations devoid of any reference to actual events, see United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

       When, as here, matters outside the pleadings are presented to the Court, a 12(b)(6)

motion “shall be treated as one for summary judgment and disposed of as provided in Rule 56.”

Laughlin v. Metro. Washington Airports Auth., 149 F.3d 253, 260–61 (4th Cir. 1998) (quoting

Fed. R. Civ. P. 12(b)). A motion for summary judgment will be granted only if there exists no

genuine issue as to any material fact and the moving party is entitled to judgment as a matter of



                                                 4
law. See Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the burden of

showing that there is no genuine issue as to any material fact. However, no genuine issue of

material fact exists if the nonmoving party fails to make a sufficient showing on an essential

element of his or her case as to which he or she would have the burden of proof. Celotex, 477

U.S. at 322–23. Therefore, on those issues on which the nonmoving party has the burden of

proof, it is his or her responsibility to confront the summary judgment motion with an affidavit

or other similar evidence showing that there is a genuine issue for trial.

       Summary judgment is appropriate under Rule 56(c) of the Federal Rules of Civil

Procedure when there is no genuine issue as to any material fact, and the moving party is plainly

entitled to judgment in its favor as a matter of law. In Anderson v. Liberty Lobby, Inc., the

Supreme Court explained that, in considering a motion for summary judgment, the “judge’s

function is not himself to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.” 477 U.S. at 249. A dispute about a material

fact is genuine “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. at 248. Thus, “the judge must ask himself not whether he thinks the

evidence unmistakably favors one side or the other but whether a fair-minded jury could return a

verdict for the [nonmoving party] on the evidence presented.” Id. at 252.

       In undertaking this inquiry, a court must view the facts and the reasonable inferences

drawn therefrom “in a light most favorable to the party opposing the motion.” Matsushita Elec.

Indus. Co. Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962)); see also E.E.O.C. v. Navy Fed. Credit Union, 424 F.3d

397, 405 (4th Cir. 2005). The mere existence of a “scintilla” of evidence in support of the non-



                                                  5
moving party’s case is not sufficient to preclude an order granting summary judgment. See

Anderson, 477 U.S. at 252.

       This court has previously held that a “party cannot create a genuine dispute of material

fact through mere speculation or compilation of inferences.” Shin v. Shalala, 166 F. Supp. 2d

373, 375 (D. Md. 2001) (citation omitted). Indeed, this court has an affirmative obligation to

prevent factually unsupported claims and defenses from going to trial. See Drewitt v. Pratt, 999

F.2d 774, 778–79 (4th Cir. 1993) (quoting Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128

(4th Cir. 1987)).

III.   DISCUSSION

       Defendant Carter contends that Plaintiff has failed to exhaust his administrative remedies

and therefore his claims must be dismissed pursuant to the Prisoner Litigation Reform Act

(“PLRA”), 42 U.S.C. § 1997e. The PLRA provides, in relevant part:

         No action shall be brought with respect to prison conditions under section 1983
         of this title, or any other Federal law, by a prisoner confined in any jail, prison,
         or other correctional facility until such administrative remedies as are available
         are exhausted.

42 U.S.C. § 1997e(a).6

       The purpose of the exhaustion requirement includes “allowing a prison to address

complaints about the program it administers before being subjected to suit, reducing litigation to

the extent complaints are satisfactorily resolved, and improving litigation that does occur by

leading to the preparation of a useful record.” Jones v. Bock, 549 U.S. 199, 219 (2007); see

Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008) (stating that exhaustion means providing


6
  Prison conditions encompass “all inmate suits about prison life, whether they involve general
circumstances or particular episodes, and whether they allege excessive force or some other
wrong.” Porter v. Nussle, 534 U.S. 516, 532 (2002); see Chase v. Peay, 286 F. Supp. 2d 523,
528 (D. Md. 2003), aff’d, 98 F. App’x 253 (4th Cir. 2004).

                                                  6
prison officials with the opportunity to respond to a complaint through proper use of

administrative remedies). It is designed so that prisoners “pursue administrative grievances until

they receive a final denial of their claim, appealing through all available stages in the

administrative process.” Chase, 286 F. Supp. 2d at 530; see also Booth v. Churner, 532 U.S. 731,

735 (2001) (affirming dismissal of prisoner’s claim for failure to exhaust where he “never sought

intermediate or final administrative review after the prison authority denied relief”); Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002) (stating that prisoner must follow all

administrative steps to meet the exhaustion requirement, but need not seek judicial review).

       Administrative exhaustion under § 1997e(a) is not a jurisdictional requirement and does

not impose a heightened pleading requirement on the inmate; rather, the failure to exhaust

administrative remedies is an affirmative defense to be proven by defendants. See Bock, 549 U.S.

at 215–16; Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d 674, 682 (4th Cir. 2005). A

claim that has not been exhausted may not be considered by this Court. See Bock, 549 U.S. at

220. In other words, exhaustion is mandatory, and a court ordinarily may not excuse a failure to

exhaust. See Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016) (citing Miller v. French, 530 U.S.

327, 337 (2000) (explaining that “[t]he mandatory ‘shall’. . . normally creates an obligation

impervious to judicial discretion”)).

       Ordinarily, a prisoner must follow the required procedural steps in order to exhaust his

administrative remedies. Moore, 517 F.3d at 725, 729; see also Woodford v. Ngo, 548 U.S. 81,

88, 93 (2006); Langford v. Couch, 50 F. Supp. 2d 544, 548 (E.D. Va. 1999). But the Court is

“obligated to ensure that any defects in [administrative] exhaustion were not procured from the

action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th

Cir. 2007); see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).



                                                  7
       The grievance system for the Maryland Department of Public Safety and Correctional

Services (“DPSCS”) is set forth at MD. CODE ANN., CORR. SERVS. (“C.S.”), §§ 10-201 et seq.

(2008 Repl. Vol.). See also MD. CODE REGS. (“COMAR”) 12.02.28.02(1) (defining ARP). The

grievance procedure applies to the submission of “grievance[s] against . . . official[s] or

employee[s] of the Division of Correction [“DOC”].” C.S. § 10-206(a). Regulations promulgated

by DPSCS concerning the ARP define a “grievance” to include a “complaint of any individual in

the custody of the [DOC] against any officials or employees of the [DOC] arising from the

circumstances of custody or confinement.” COMAR 12.07.01.01(B)(8). “A court may not

consider an individual’s grievance that is within the jurisdiction of the [Inmate Grievance] Office

or the Office of Administrative Hearings unless the individual has exhausted the remedies” set

forth in C.S. Title 10, Subtitle 2. C.S. § 10-210(a).

       There is an established ARP process that applies to all Maryland prisons. See COMAR

12.02.28.01 et seq. When the ARP process provides a possible remedy, it must be followed and

completed before an inmate may file a grievance with the IGO. First, a prisoner is required to file

his initial ARP with his facility’s “managing official,” see COMAR 12.02.28.09(B)(2), which is

defined by COMAR 12.02.28.02(B)(14) as “the warden or other individual responsible for

management of the correctional facility” and is defined under C.S. § 1-101(k) as “the

administrator, director, warden, superintendent, sheriff, or other individual responsible for the

management of a correctional facility.” The ARP request must be filed within thirty days of the

date on which the incident occurred, or within thirty days of the date the prisoner first gained

knowledge of the incident or injury giving rise to the complaint, whichever is later. COMAR

12.02.28.09(B).




                                                  8
       Next, if the managing official denies a prisoner’s initial ARP or fails to respond to the

ARP within the established time frame, the prisoner has thirty days to file an appeal to the

Commissioner of Corrections. COMAR 12.02.28.14(B)(5). If the Commissioner of Corrections

denies an appeal, the prisoner has thirty days to file a grievance with the IGO. C.S. § 10-206(a);

COMAR 12.02.28.18; see also COMAR 12.07.01.05(B). If the Commissioner fails to respond,

the grievant shall file any appeal within thirty days of the date the response was due. COMAR

12.07.01.05(B)(2).

       When filing with the IGO, a prisoner is required to include copies of the following: the

initial request for administrative remedy, the warden’s response to that request, a copy of the

ARP appeal filed with the Commissioner of Correction, and a copy of the Commissioner’s

response. COMAR 12.07.01.04(B)(9)(a). If the grievance “is determined to be wholly lacking in

merit on its face,” the IGO may dismiss it without a hearing. C.S. § 10-207(b)(1); see also

COMAR 12.07.01.06(B). An order of dismissal constitutes the final decision of the Secretary of

DPSCS for purposes of judicial review. C.S. § 10-207(b)(2)(ii). If a hearing is deemed necessary

by the IGO, however, the hearing is conducted by an administrative law judge with the Maryland

Office of Administrative Hearings. See C.S. § 10-208; COMAR 12.07.01.07–.08. The conduct of

such hearings is governed by statute. C.S. § 10-208; COMAR 12.07.01.07(D); see also Md.

Code Ann., State Gov’t § 10-206(a)(1).

       Here, the uncontested record shows that Plaintiff abandoned the grievance process

prematurely by failing to file a grievance with the IGO after his ARP appeal was denied.

Moreover, there is no evidence that this defect was the result of action or inaction of prison

officials. He has therefore failed to properly exhaust administrative remedies, thwarting the




                                                 9
purpose of administrative exhaustion. He must fully exhaust his administrative remedies before

this Court can review his claims.

IV.    CONCLUSION

       For the foregoing reasons, Defendant Carter’s Motion to Dismiss or, in the Alternative,

for Summary Judgment is granted. The Complaint is dismissed without prejudice. A separate

Order shall issue.


Date: November 27, 2019                                    __/s/________________________
                                                           GEORGE J. HAZEL
                                                           United States District Judge




                                              10
